Citation Nr: 1103257	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-43 936	)	DATE
	)
	)


THE ISSUE

Whether a June 8, 2009 Board of Veteran's Appeals (Board) 
decision, which denied entitlement to a rating in excess of 30 
percent for tinea versicolor and tinea pedis with onychomycosis, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  C.H. Thornton, Jr., Esq.


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel


INTRODUCTION

The moving party (hereinafter referred to as "the Veteran") had 
active service from December 1943 until March 1946, from July 
1951 until July 1955, and from July 1955 until July 1957. 

In a June 8, 2009 decision, the Board denied the Veteran's claim 
of entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea pedis, with onychomycosis.  In July 2010, 
the Veteran submitted a motion for revision or reversal based on 
CUE (July 2010 CUE motion).  In November 2010, the Veteran 
submitted a brief in response to a 30 day letter (November 2010 
brief) with additional contentions.       

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision dated June 8, 2009, the Board denied 
entitlement to a rating in excess of 30 percent for service-
connected tinea versicolor and tinea pedis with onychomycosis.

2.  The June 8, 2009 Board decision was reasonably supported by 
the evidence of record at that time and was consistent with the 
laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The June 8, 2009 Board decision denying entitlement to a 
rating in excess of 30 percent for service-connected tinea 
versicolor and tinea pedis with onychomycosis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008) [2010].  

2.  The June 8, 2009 Board decision denying entitlement to a 
rating in excess of 30 percent for service-connected tinea 
versicolor and tinea pedis with onychomycosis, was not clearly 
and unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In August 
2001, VA issued regulations to implement the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, the VCAA is not applicable to cases involving requests 
for revision of a final Board decision based on CUE.  See Simmons 
v Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 
Vet. App. 407, 417 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA 
does not have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see Holliday v. 
Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various provisions 
of the VCAA to a particular claim).

II.  Analysis 

The Board has original jurisdiction to determine whether clear 
and unmistakable error exists in a prior final Board decision.  
Such review may be initiated by the Board on its own motion or by 
a party to the decision.  See 38 C.F.R. § 20.1400.

VA regulations define what constitutes CUE and what does not, and 
they provide in pertinent part:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed -
(1) General.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred 
to the Board for review in reaching that decision, 
provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error -
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403.

The Board further notes that the definition of CUE was based on 
prior rulings of the United States Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that Congress 
intended that VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor 
of the bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of CUE."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek guidance 
from years of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and unmistakable 
error is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable 
error' requires that error, otherwise prejudicial, . . . must 
appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-4 (1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

As a preliminary matter, the Board notes that the Veteran 
submitted several pieces of evidence in connection with his July 
2010 CUE motion and November 2010 brief.  However, as noted 
above, a motion for CUE must be based on the evidence of law that 
existed at the time the Board's June 8, 2009 decision was made.  
38 C.F.R. § 20.1403(b)(1).  In addition, as the Board decision 
was issued after July 21, 1992, the record that existed at the 
time of the decision included relevant documents in VA's 
possession no later than 90 days before the record was received 
by the Board for review.  38 C.F.R. § 20.1403(b)(2).  As such, 
the evidence submitted in connection with the Veteran's July 2010 
CUE motion and November 2010 brief cannot be considered.  

In the June 8, 2009 decision, the Board found that a rating in 
excess of 30 percent for the Veteran's tinea versicolor and tinea 
pedis with onychomycosis was not warranted.  Specifically, the 
June 8, 2009 decision cited a transcript from a December 2004 RO 
Decision Review Officer (DRO) personal hearing; an August 2005 VA 
examination report; and VA treatment notes from September 2007, 
January 2008, and February 2008.  The Board considered Diagnostic 
Code (DC) 7806, pertinent to dermatitis or eczema.  38 C.F.R. § 
4118, DC 7806 (2008).  Under DC 7086, in order to support the 
next-higher 60 percent rating, the evidence must show dermatitis 
or eczema covering more than 40 percent of the entire body, or 
more than 40 percent of exposed areas affected; or, constant or 
near-constant systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
The Board determined that throughout the rating period on appeal, 
the Veteran's skin disability had been productive of complaints 
of itchy and dry skin; objectively, a greater than 40 percent of 
exposed areas affected had not been shown, nor was there a need 
for systematic therapy.  As such, the Board concluded that the 
preponderance of the evidence in the Veteran's file did not 
support the assignment of the next-higher 60 percent evaluation 
under DC 7806. 

In the June 8, 2009 Board decision, the Veteran argued that his 
skin disorder should be evaluated under the previous version of 
DC 7806, as he had been rated under these pre-amended criteria 
for many years.  However, the Board notes that the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, was 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  A regulatory amendment, however, cannot be construed 
to have retroactive effect unless its language requires this 
result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003) 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  In 
this case, the amended skin regulations were specifically made 
effective as of August 2002.  As such, the law in effect at the 
time the Veteran filed his September 2003 claim was the amended 
version of DC 7806, effective as of August 2002.  Therefore, the 
Board correctly found that the amended version of DC 7806, 
effective as of August 2002, applied in the decision.   

In reaching the June 8, 2009 decision, the Board acknowledged 
that the Veteran's August 2005 VA dermatologic examination noted 
that his skin problems, while involving less than 5 percent of 
total body area, covered greater than 40 percent of the exposed 
areas affected.  The Board; however, observed that this 
percentage included a body rash, which the VA examiner explicitly 
stated was not a component of the Veteran's service-connected 
tinea versicolor and tinea pedis with onychomycosis.  The Board 
further noted that tinea versicolor was not shown at the time of 
the examination and that the only service-connected disability 
present was tinea pedis.  The Board stated that, as feet were not 
an exposed area for the purpose of applying the criteria of DC 
7806, a higher rating was not warranted on that basis.  The Board 
also found that the record did not demonstrate constant or near-
constant systematic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the 12-month period 
prior to the Board decision.  

Additionally, the Board considered the probative value of the 
statements given by the Veteran at the December 2004 DRO personal 
hearing.  The Board acknowledged the Veteran's belief that his 
symptoms were of such severity as to warrant a higher rating for 
his service-connected skin disability; however, the Board found 
the medical findings contained in the record more probative than 
his assessment of the severity of his disability.  The Board also 
found that the Veteran's service-connected disability did not 
cause marked interference with his employment or warranted an 
extra-schedular evaluation.  As such, the Board denied 
entitlement to a rating in excess of 30 percent for the Veteran's 
service-connected tinea versicolor and tinea pedis with 
onychomycosis. 

The Veteran was thereafter notified of the Board's June 8, 2009 
decision.  He does not dispute receiving notification of the 
decision.  There is no indication that he appealed this issue to 
the Court.  As such, the June 8, 2009 Board decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

The Board reiterates that the standard for CUE requires that any 
such error compel the conclusion that reasonable minds could not 
differ, and that the result would have been manifestly different 
but for the error.  See Fugo, supra.  As will be discussed below, 
the Board finds that the conclusion reached by the Board in June 
8, 2009 was reasonably supported by the evidence of record at 
that time and was consistent with the laws and regulations then 
in effect.  

The Veteran alleges in his July 2010 CUE motion and November 2010 
brief that the evidence of record warrants a rating of 60 percent 
under DC 7806.  In both submissions, the Veteran asserts that the 
Board's June 2009 Decision misapplied the schedular provisions of 
DC 7806. 

Both of the Veteran's submissions contend that the August 2005 VA 
examination (referred to as the January 2008 VA examination in 
the November 2010 brief) was inadequate because the VA examiner 
did not include the Veteran's nonservice-connected rash when 
calculating the percentage of exposed skin covered by the 
Veteran's skin disorder.  As such, both submissions contain 
several arguments discussing this contention.  However, the 
adequacy of a VA examination falls to VA's duty to assist under 
the VCAA.  As noted above, a challenge to a Board's final 
decision on such grounds is insufficient to support CUE.  38 
C.F.R. 
§ 20.1403(d)(2).   

In his November 2010 brief, the Veteran reasons that the Board's 
reliance on the August 2005 VA examination created a new, 
impermissible, regulatory requirement under DC 7806.  Namely, 
that an affected area under DC 7806 must be free of everything 
but the relevant service-connected skin disease.  Upon 
examination, this claim is without merit.  The Board's June 8, 
2009, decision specifically stated that the Veteran's 
symptomatology under DC 7806 was considered, and outlined the 
requirements for a 60 percent rating.  The Board made specific 
mention of evidence that was considered, and explained the facts 
in light of the requirements of DC 7806.  As such, the Board did 
not create a new regulatory requirement, rather, the Board 
specifically followed the provisions of DC 7806 as it existed in 
June 2009.  Therefore, CUE is not found on this basis.  38 C.F.R. 
§ 20.1403(b).

In addition, the July 2010 CUE motion and November 2010 brief 
make multiple arguments as to the Board's weighing of the 
evidence in reaching its June 2009 decision.  Specifically, both 
submissions allege that the Board based its decision on an 
inadequate analysis and a flawed medical opinion.  Both 
submissions also specify that it is not essential that tinea 
versicolor be present at the time of a VA examination, only that 
it be present during the pendency of a claim, and that the Board 
failed to consider the waxing and waning nature of tinea 
versicolor in rendering its decision.  The Veteran makes several 
arguments in support of all these contentions.  However, such 
contentions point to the Board's weighing of the evidence.  To 
the extent that the Veteran may disagree with how the facts were 
weighed or evaluated by the Board in reaching its decision in 
June 2009, the Board emphasizes that such is insufficient to 
constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); Russell, Fugo, supra.  

The Board emphasizes that the Veteran's remedy at the time of the 
June 8, 2009 decision was an appeal to the Court.  He did not do 
so and the Board may not now reweigh the facts as considered in 
the June 8, 2009 decision.  Additionally, there is no evidence 
that the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  See Russell, supra.  
Moreover, there is no indication that there was any error in the 
June 8, 2009 Board decision that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo, supra.  






Therefore, for the foregoing reasons, the Board finds that the 
June 8, 2009 Board decision was reasonably supported by the 
evidence of record at that time and was consistent with the laws 
and regulations then in effect such that the decision made was 
not clearly and unmistakably erroneous and revision or reversal 
is not warranted.  


ORDER

The motion for revision or reversal of the June 8, 2009 Board 
decision, which
denied entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea
pedis with onychomycosis, is denied.



                       
____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



